



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Attorney General) v.
    Persons Unknown, 2020 ONCA 541

DATE: 20200824

DOCKET: M51713 (C68536)

Pepall J.A. (Motion Judge)

BETWEEN

Attorney General for Ontario

Respondent (Responding Party)

and

Persons Unknown

Respondents

and

Hasina Nanji, Indra Gordon and
    Advocacy Centre for Tenants Ontario

Appellants (Moving Parties)

Benjamin
    Ries for the moving parties, Hasina Nanji, Indra Gordon and the Advocacy Centre
    for Tenants Ontario

Domenic
    Polla for the responding party, Attorney General for Ontario

Kristin Ley, for the responding party,
    the Federation of Rental Housing Providers of Ontario

Heard: August 21, 2020 by videoconference

REASONS FOR DECISION


[1]

Before me, the moving party seeks directions but more particularly seeks
    an order for an expedited appeal of the August 2, 2020 order of Myers J. of the
    Superior Court of Justice.

[2]

On July 6, 2020, the Chief Justice of the Superior Court of Justice
    granted an order that resulted in the end of the moratorium on residential
    evictions in Ontario as of July 31, 2020.  The moving parties seek to reinstate
    that moratorium and have commenced proceedings to set aside the July 6, 2020
    order.

[3]

The moving parties brought a motion for an urgent stay of the July 6,
    2020 order until the application to set aside that order could be heard.  On
    August 2, 2020, Myers J. dismissed the motion for the stay.  He noted at paras.
    32 and 33 of his reasons that balancing the risk of COVID-19 for the subset of
    evicted, vulnerable tenants and mortgagors who may end up homeless or in
    shelters against the economic risk to landlords and mortgagees of a further
    delay of evictions reflected policy choices for the government.  However, if
    the matter were to proceed, he directed that one or more case conferences were
    to be held to determine process and parties.

[4]

In response to the moving parties request for an expedited appeal, the
    Attorney General advises that it intends to bring a motion to quash the appeal
    on the grounds that this court lacks jurisdiction. It has no objection in
    principle to the appeal being expedited but submits that the motion to quash
    should be heard first.

[5]

There is a serious threshold issue as to whether this court has
    jurisdiction and the motion to quash should be heard before scheduling the
    appeal.  That said, the motion to quash should be heard immediately.  The
    request for an expedited appeal will be adjourned to the panel hearing the
    motion to quash so that it may await the outcome of that motion.

[6]

The parties before me advised that they were content to proceed with the
    motion to quash in writing.  Counsel for the Attorney General and for the
    moving parties advised of reasonable time frames within which they could have
    their materials prepared and finalized.  Within this expedited framework, the
    Attorney General is to serve and file its motion to quash materials by August
    28, 2020 and the moving parties are to serve and file their responding
    materials by September 2, 2020.  Counsel for the Federation of Rental Housing
    Providers of Ontario advised that they support the Attorney Generals motion
    but do not plan to file any materials.  No other parties appeared and in any
    event, no case conference has been held in the Superior Court of Justice to
    address the issue of parties as directed by Myers J.

[7]

In conclusion, the motion to quash is scheduled to be addressed in
    writing before a panel on September 10, 2020, and the moving parties request
    for an expedited appeal is adjourned to that day to be dealt with in writing
    after the motion to quash has been addressed.

[8]

There shall be no order of costs of the motion for directions.

S.E. Pepall J.A.


